Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 1 of 8 PageID #: 24584




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


RMAIL LIMITED, et al.,

                                                      Civil Action No. 2:10-cv-258-JRG
               Plaintiffs,                            (Lead Case)

       v.                                             CONSOLIDATED CASES
AMAZON.COM, INC., et al.,
                                                      Civil Action No. 2:11-cv-299-JRG

DOCUSIGN, INC.,                                       Civil Action No. 2:11-cv-300-JRG

                                                      Civil Action No. 2:11-cv-325-JRG

RIGHT SIGNATURE, LLC, et al.,


ADOBE SYSTEMS INCORPORATED, et al.,

               Defendants.




                                 JOINT MOTION IN LIMINE


       Plaintiffs RMail Limited, RPost Communications Limited, and RPost Holdings, Inc.

(collectively “RPost”) and Defendants DocuSign, Inc. (“DocuSign”), Adobe Inc. f/k/a Adobe

Systems Inc. and Echosign Inc. (“Adobe”), and ShareFile, LLC f/k/a Right Signature LLC’s

(“RightSignature”) (collectively, “Defendants”) file this Joint Motion in Limine and state:

       The Parties respectfully request an Order in Limine precluding each party, its attorneys,

and all of the witnesses of each party from mentioning or referring to, directly or indirectly, or

attempting to introduce evidence regarding, any of the matters set forth below until a party’s



                                                  1
Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 2 of 8 PageID #: 24585




attorney approaches the Court outside the presence of prospective or actual jurors and obtains a

ruling on admissibility.

       The matters to be excluded are:

1. Attorneys’ Compensation and Prior Representation, Changes in Counsel, History with
   the Eastern District of Texas. Preclude Parties from introducing any reference, evidence,
   testimony (including expert testimony), arguments regarding, or inquiries attempting to elicit
   testimony regarding the times and circumstances under which the parties employed their
   current and prior attorneys; any party’s change in litigation counsel in this case or prior cases
   and the reason for changing law firms; any inference that a party has been improperly
   influenced into pursuing this case or prior cases by its current or prior counsel; the fee basis
   of any party’s current or prior attorneys’ representation; who is paying or has paid expenses
   in connection with this case or prior litigations; litigation counsel’s role in prior litigations
   involving any of the current parties; and any personal history with the Eastern District (e.g.,
   track record litigating cases in the District or relatives who have held positions in the
   District).

2. Popularity of the Eastern District of Texas as a Venue for Patent Holders. Preclude
   Defendants from introducing any reference, evidence, testimony (including expert
   testimony), arguments regarding, or inquiries attempting to elicit testimony regarding the
   Eastern District of Texas or any of its divisions or cities therein as a popular venue for patent
   holders.

3. Discovery Disputes – The Parties may not make any references, evidence, suggestion,
   testimony, or elicitation of any testimony that the other party failed to produce or retain
   relevant documents or the timing of such productions, or otherwise discuss discovery
   disputes or obligations.

4. Slurs, Irrelevant Labels, and Ethnic Stereotypes –

           a. No party shall offer any testimony, evidence, argument, insinuation, reference, or
              assertion denigrating, disparaging, touting, exalting, or commenting unnecessarily
              on the nationality, ethnicity, national origin, or place of residence of a party or
              witness, or otherwise differentiating the nationality, ethnicity, national origin, or
              place of residence of a party or witness from the United States.

           b. No party shall disparage any witness on the basis of the witness’s native language
              or the witness’s choice to testify in the witness’s native language.

           c. RPost shall not denigrate Defendants, such as painting a “David and Goliath”
              scenario, or analogizing patent infringement to theft, and the like.

5. Jury Consultants, Shadow Juries, and Focus Groups - Preclude the parties from any
   references, evidence, testimony (including expert testimony), arguments regarding, or


                                                 2
Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 3 of 8 PageID #: 24586




     inquiries attempting to elicit testimony regarding jury consultants, trial consultants, shadow
     or mock juries, or focus groups before or during trial.

6.




7. Experts’ Prior Retention by Parties’ Counsel - Preclude the parties from any references,
   evidence, testimony (including expert testimony), arguments regarding, or inquiries
   attempting to elicit testimony regarding experts previously working for any party’s current or
   prior outside litigation counsel in other cases. This includes any reference to whether a
   party’s expert witness was previously considered for retention by, was retained by, or is
   currently retained by the opposing party’s counsel.

8. Criticism or Glorification of the USPTO – The parties are precluded from glorifying or
   disparaging of the USPTO or the examiners that work at the USPTO. This shall not limit
   either party from referring to the statements made in the video provided by the Federal
   Judicial Center entitled, “The Patent Process: An Overview for Jurors.”

9. Reference to Priority Dates of the Asserted Patents –

            a. Preclude Defendants from making any statements that the inventions claimed in
               the asserted patents were conceived or reduced to practice after the filing date of
               the patent applications of the asserted patents. This agreement in no way relieves
               or otherwise affects the parties’ burdens of proof regarding the priority or
               effective filing date.

            b. Preclude RPost from making any statements that the asserted patents were
                conceived or otherwise entitled to an earlier conception date than the earliest
                priority date alleged for each patent (i.e., August 28, 1995 for the ’219 and ’334
                patents, July 28, 1999 of the ’372 patent, and November 26, 2002 for the ’624
                patent).

10. Non-Accused Parties - Preclude the parties from any references, evidence, testimony
    (including expert testimony), arguments regarding, or inquiries attempting to elicit testimony
    suggesting that other parties (including but not limited to defendants in other pending RPost
    litigations, distributors, customers, and end-users) infringe or do not infringe the asserted
    patents.

11. Inflammatory Explanations of the Burden of Proof – The parties are precluded from
    comparing or referring to the burden of proof regarding invalidity to other areas of law (e.g.,
    adoption law, civil commitment). The Court will instruct the jury on the burdens of proof.



                                                 3
Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 4 of 8 PageID #: 24587




       WHEREFORE, the Parties pray that the Court grant their Joint Motion in Limine and

for such other and further relief to which they may be entitled. A proposed Order is attached.




Date: May 28, 2019                                         Respectfully submitted,

By: /s/ Michael A. Berta                                   By: /s/ William E. Davis, III
Michael A. Berta                                           William E. Davis, III
michael.berta@apks.com                                     Texas State Bar No. 24047416
Ryan J. Casamiquela                                        bdavis@bdavisfirm.com
ryan.casamiquela@apks.com                                  Debra Coleman (Of Counsel)
ARNOLD & PORTER KAYE SCHOLER LLP                           Texas State Bar No. 24059595
Three Embarcadero Center, 10th Floor                       dcoleman@bdavisfirm.com
San Francisco, California 94111-4024                       Christian Hurt
Telephone: (415) 471-3100                                  Texas State Bar No. 24059987
Facsimile: (415) 471-3400                                  churt@bdavisfirm.com
                                                           Edward Chin (Of Counsel)
Michael E. Jones                                           Texas State Bar No. 50511688
POTTER MINTON                                              echin@bdavisfirm.com
110 North College Avenue, Suite 500                        THE DAVIS FIRM, PC
Tyler, Texas 75702                                         213 N. Fredonia Street, Suite 230
Telephone: (903) 597-8311                                  Longview, Texas 75601
Facsimile: (903) 593-0846                                  Telephone: (903) 230-9090
mikejones@potterminton.com                                 Facsimile: (903) 230-9661

Counsel for Defendants                                     Counsel for Plaintiffs
Adobe Systems Incorporated                                 RPost Holdings, Inc.
Echosign, Inc.                                             RPost Communications Limited
                                                           RMail Limited


David Lowe
Lowe@LoweGrahamJones.com
LOWE GRAHAM JONES PLLC
701 Fifth Avenue, Suite 4800
Seattle, Washington 98104
T: 206.381.3300
F: 206.381.3301

Claude M. Stern
claudestern@quinnemanuel.com
David Eiseman



                                                4
Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 5 of 8 PageID #: 24588




davideiseman@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN LLP
50 California Street, 22nd Floor
San Francisco, California 94111
T: 415.875.6600

/s/ Claude M. Stern
David Lowe
Lowe@LoweGrahamJones.com
Lowe Graham Jones PLLC
701 Fifth Avenue, Suite 4800
Seattle, Washington 98104
T: 206.381.3300
F: 206.381.3301

Claude M. Stern
claudestern@quinnemanuel.com
David Eiseman
davideiseman@quinnemanuel.com
Quinn Emanuel Urquhart & Sullivan LLP
50 California Street, 22nd Floor
San Francisco, California 94111
T: 415.875.6600

Melissa R. Smith (SBN Bar No. 24001351)
melissa@gillamsmithlaw.com
Harry L. Gillam, Jr.
gil@gillamsmithlaw.com
Bobby Lamb
wrlamb@gillamsmith.law.com
GILLAM & SMITH, LLP
300 South Washington Avenue
Marshall, Texas 75670
Telephone: (903) 934-8450
Facsimile: (903) 934-9257

Counsel for Defendant
DocuSign, Inc.



/s/ David M. Barkan
David M. Barkan
CA Bar 160825
barkan@fr.com
FISH & RICHARDSON P.C.


                                          5
Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 6 of 8 PageID #: 24589




500 Arguello Street, Suite 500
Redwood City, CA 94063
Tel: (650) 839-5070
Fax: (650) 839-5071

Indranil Mukerji
MA Bar 644059
mukerji@fr.com
FISH & RICHARDSON P.C.
1000 Maine Avenue, SW
Suite 1000
Washington, DC 20024
Telephone: (202) 783-5070
Facsimile: (202) 783-2331

Jackob Ben-Ezra
TX Bar 24073907
ben-ezra@fr.com
Caitlin M. Dean
Texas Bar 24109797
cdean@fr.com
FISH & RICHARDSON P.C.
1221 McKinney Street
Suite 2800
Houston, Texas 77010
Telephone: (713) 654-5300
Facsimile: (713) 652-0109

Lawrence Jarvis
Georgia Bar No. 102116
jarvis@fr.com
FISH & RICHARDSON P.C.
1180 Peachtree Street NE
Suite 2100
Atlanta, Georgia 30309
Telephone: (404) 892-5005
Facsimile: (404) 892-5002


Elizabeth L. DeRieux
ederieux@capshawlaw.com
Sidney C. Capshaw, III
ccapshaw@capshawlaw.com
CAPSHAW DERIEUX LLP
114 E. Commerce Avenue
Gladewarter, Texas 75647


                                      6
Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 7 of 8 PageID #: 24590




Telephone: (903) 845-5770

Counsel for Defendant
ShareFile LLC f/k/a RightSignature




                                      7
Case 2:10-cv-00258-JRG Document 894 Filed 05/30/19 Page 8 of 8 PageID #: 24591




                                CERTIFICATE OF SERVICE

       I certify that the foregoing sealed document and all attachments thereto are being served

via email on all counsel of record on this May 28, 2019.


                                                    /s/ William E. Davis, III
                                                    William E. Davis, III




                                                8
